Exhibit 10.3

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1ST AMENDMENT

TO THE

LICENSE AND COLLABORATION AGREEMENT

by and between

DAIICHI SANKYO EUROPE GMBH

and

ESPERION THERAPEUTICS, INC.



June 18, 2020



THIS 1st AMENDMENT to the LICENSE AND COLLABORATION AGREEMENT (this “1st
Amendment”), entered into as of June 18, 2020 (the “1st Amendment Effective
Date”), is entered into by and between Daiichi Sankyo Europe GmbH, a corporation
organized and existing under the laws of Germany (“DSE”) and Esperion
Therapeutics, Inc., a corporation organized and existing under the laws of the
state of Delaware (“Esperion”).

Reference is hereby made to the License and Collaboration Agreement by and
between DSE and Esperion, dated effective as of January 2, 2019, as amended from
time to time (the “LCA”), and the Manufacturing and Supply Agreement by and
between DSE and Esperion, dated effective as of July 30, 2019, as amended from
time to time (the “Supply Agreement”). Capitalized terms not otherwise defined
in this 1st Amendment shall have the meanings set forth in the LCA. DSE and
Esperion are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

The Parties hereby agree to amend the LCA as of the 1st Amendment Effective Date
as follows:

1.

Commercial Milestone Payment. Section 9.3 (Commercial Milestones) of the LCA
requires DSE to pay Esperion a One Hundred and Fifty Million United States
dollars ($150,000,000) commercial milestone payment upon the First Commercial
Sale of a Licensed Product in the DSE Territory (the “Commercial Milestone
Payment”). DSE and Esperion hereby agree that, notwithstanding anything in
Section 9.3 (Commercial Milestones) of the LCA, DSE shall not be required to pay
Esperion the Commercial Milestone Payment, provided DSE has paid Esperion the
Regulatory Approval Transfer Payment set forth in paragraph 2 of this 1st
Amendment.

2.

Regulatory Approval Transfer Payment. In consideration of the transfer by
Esperion, acting through its representative FGK Representative Service GmbH, to
DSE of the Regulatory



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Approval listed in Exhibit A to this 1st Amendment, DSE hereby agrees to pay to
Esperion a one-time, non-creditable, non-refundable, non-reimbursable payment in
the amount of One Hundred and Fifty Million United States dollars ($150,000,000)
(the “Regulatory Approval Transfer Payment”). The Parties acknowledge and agree
that prior to the 1st Amendment Effective Date, Esperion, acting through its
representative FGK Representative Service GmbH, transferred to DSE the
Regulatory Approval listed in Exhibit A to this 1st Amendment.  As such,
 following the 1st Amendment Effective Date, Esperion shall within three (3)
calendar days of the 1st Amendment Effective Date, invoice DSE for the
Regulatory Approval Transfer Payment, and DSE shall pay Esperion the Regulatory
Approval Transfer Payment no later than June 29, 2020, which payment shall be
made in accordance with and subject to Sections 9.8 (Late Payments), 9.9 (Taxes)
and 9.11 (Payment) of the LCA.

3.

Territory Expansion.

a.

DSE Territory. The definition of “DSE Territory” set forth in Section 1.35 of
the LCA is hereby amended to include Turkey.

b.

Regulatory Approval. Notwithstanding anything in Sections 3.1 (Ownership of
Regulatory Filings) and 3.2 (Responsibility for Regulatory Matters) of the LCA,
solely with respect to Turkey, DSE’s designated Affiliate in Turkey shall be
solely responsible, at its sole cost and expense, for all regulatory matters
relating to such Licensed Product in Turkey, including obtaining Regulatory
Approval for such Licensed Product in Turkey.

c.

Additional Right of Termination. If DSE fails to Commercialize, directly or
indirectly through its Affiliate, the Licensed Product set forth in Schedule
1.77 of the LCA in Turkey within [***] following the date of receipt of Pricing
and Reimbursement Approval, then either Party may upon written notice to the
other Party terminate the LCA with respect to Turkey and the provisions of
Sections 13.3.1 (Consequences of Termination or Expiration of this Agreement)
and 13.4 (Special Consequences of Certain Terminations) shall apply with respect
to such termination, mutatis mutandis.

d.

Royalty Payments. Notwithstanding anything in Section 9.4.1 (Royalty Rates) of
the LCA, solely with respect to Turkey, the royalty rate applicable to the Net
Sales of Licensed Product in Turkey shall [***] of the aggregate Net Sales of
Licensed Product in Turkey. For clarity, Net Sales of Licensed Product in Turkey
shall count as Net Sales for the purposes of determining the royalty rate tiers
set forth in Section 9.4.1 (Royalty Rates) of the LCA and triggering the
commercial milestone payments set forth in Section 9.3 (Commercial Milestones)
of the LCA.

e.

Pricing. With respect to each Licensed Product that may be subject to global
price referencing affecting markets outside Turkey (but other than with respect
to Europe), DSE shall develop a “Turkey pricing strategy” for submission to
Esperion. For clarity, DSE shall determine all pricing of Licensed Product in
the Field in the



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



DSE Territory (including Turkey), and Esperion shall not have the right to
direct, control, or approve DSE’s pricing of Licensed Product in the Field in
the DSE Territory (including Turkey).

4.

Right to Manufacture. Within [***] following the 1st Amendment Effective Date,
the Parties shall negotiate in good faith and enter into an amendment to the
Supply Agreement pursuant to which DSE, if required by applicable Laws to
Manufacture the Licensed Product in Turkey, shall purchase from Esperion API (as
defined in the Supply Agreement) for use by DSE to Manufacture Licensed Product
in Turkey solely for subsequent Commercialization in Turkey at a price equal to
[***]. For clarity, neither DSE nor its Affiliates or Third Party contract
manufacturing organizations shall have the right to: (a) [***]; (b) [***]; or
(c) [***].



5.

Confidentiality. The provisions of Section 7.1 (Nondisclosure Obligation) of the
LCA are hereby incorporated into this 1st Amendment by reference and shall apply
to this 1st Amendment, mutatis mutandis.

6.

Assignment. This 1st Amendment may not be assigned, nor may any right or
obligation hereunder be assigned, by either Party without the prior written
consent of the other Party, except that either Party may assign this 1st
Amendment, and its rights and obligations hereunder, without the other Party’s
prior written consent together with an assignment of the LCA in accordance with
Section 14.2 (Assignment) of the LCA.

7.

Miscellaneous. The provisions of Sections 14.3 (Governing Law), 14.4
(Jurisdiction), 14.5 (Entire Agreement; Amendment), 14.11 (Notices) and 14.17
(Counterparts) of the LCA are hereby incorporated into this 1st Amendment by
reference and shall apply to this 1st Amendment, mutatis mutandis.





--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



IN WITNESS WHEREOF, the Parties have caused this 1st Amendment to be duly
executed by their respective duly authorized officers as of the 1st Amendment
Effective Date.



ESPERION THERAPEUTICS, INC.

    

DAIICHI SANKYO EUROPE GMBH







BY:

/s/ [***]



BY:

/s/ [***]

NAME:

[***]



NAME:

[***]

TITLE:

[***]



TITLE:

[***]



















BY:

/s/ [***]







NAME:

[***]







TITLE:

[***]







--------------------------------------------------------------------------------

Exhibit A

Regulatory Approval

[***]

--------------------------------------------------------------------------------